DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 4/3/20 and  9/15/20 has been considered.  An initialed copy is enclosed.

The information disclosure statement filed  8/13/21 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because cite # CA is not in English.  The reference has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609 ¶ C(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the “aqueous protein hydrolysate  solution having a protein hydrolysis rate of 45% to 95%”.  Calculating hydrolysis rate  varies as evidenced by the instant specification and the references cited in the prior art rejection below and the different methods can yield different rates. In addition, protein hydrolysis rate (percent) is also dependent on a number of facts such as but not limited to the type of substrate, the type of enzyme, time and temperature as evidenced by the prior art references cited below. Thus, with respect to the instant claims,  the method used to calculate protein hydrolysis rate to arrive at a rate of 45% to 95% is vague and indefinite.
	Regarding claim 14, the term “mixed lactose” is not a term of art. Further clarification for this term is needed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US2015152378 June 4 2015 cited in IDS in view of  Della et al. WO 2018/224035 12/13/2018.
Claim 1: Chung disclose a method of producing lactic acid bacteria having a dual coating of protein and polysaccharide, the method comprising the steps of:
Treating an aqueous protein solution with a protease (proteolytic enzyme), thereby preparing an aqueous protein hydrolysate solution (see claim 1 and example 3 paragraph 44);
 Adding a sugar component and a nitrogen source component for lactic acid bacteria culture to the prepared aqueous protein hydrolysate solution, followed by sterilization, and then inoculating and culturing the lactic acid bacteria in the sterilized aqueous solution (see claim 1 and example 3 paragraph 44-46);
Recovering lactic acid bacterial cells from a fermented lactic acid bacteria culture obtained by culturing  (see claim 1 and example 3 paragraph 44-46);
Adding an aqueous cryoprotectant solution and an aqueous polysaccharide solution to the recovered lactic acid bacteria cells, followed by mixing and homogenization  (see claim 1 and example 3 paragraph 44-47); and 
Freeze-drying the homogenized aqueous lactic acid bacteria cell solution (see claim 1 and example 3 paragraph 44-48).
See  also example 1-example 3 (paragraphs 31-48).
Claim 2: Chung disclose that the protein in step (a) comprises either or both of skim milk and isolated soybean protein (see claim 1).
Claim 14: Chung disclose that the sugar component for lactic acid bacteria culture in step (b) is  glucose. See paragraph 21 and example 1- example 3 (paragraphs 31-48).
Claim 15: Chung disclose that the nitrogen source component for lactic acid bacteria culture in step b is yeast extract. See paragraph 21 and example 1- example 3 (paragraphs 31-48).
Claim 16: Chung disclose that the cryoprotectant in step (d) is a mixture of trehalose, maltodextrin and mannitol (see paragraph 34) or a mix of trehalose, mannitol, maltodextrin and skim milk powder (see paragraphs 41 and 47).
Claim 17: Chung disclose the polysaccharide is a mix of xanthan gum, cellulose and levan (see paragraph 34) or a mix of xanthan gum and cellulose (paragraph 41 and 48).
Claim 18: Chung disclose the polysaccharide is Lactobacillus sp (paragraph 31),  Streptococcus sp (paragraph 38) and Bifidobacterium sp (paragraph 44).
Claim 19: Chung disclose lactic acid bacteria having the dual coating of protein and polysaccharide produced by the method disclosed therein. See paragraph 3.
Claim 20: Chung disclose a food composition i.e. powder comprising said lactic acid bacteria having a dual coating of protein and polysaccharide coatings produced by the method disclosed wherein the powder comprises sugars and skim milk. See paragraph 5 to paragraph 10.
Chung et al does not disclose that the aqueous protein hydrolysate solution has a protein hydrolysis rate of 45% to 95%
Della et al disclose method of producing a protein hydrolysate using a polypeptide having endopeptidase activity and a polypeptide having a carboxypeptidase activity and the use of these enzymes for hydrolyzing a protein substrate. See abstract, page 1 lines 5-11. Della et al disclose that protein hydrolysates are used as an additive or ingredient in various food products and have reduced allergenicity. See page 1 lines 14-19. Della et al disclose the process of hydrolyzing the protein using enzymes with endopeptidase and  carboxypeptidase activity (see page 2, page 3 (lines 10-27)) so that the protein is attacked in two different ways thereby providing protein hydrolysates with a high degree of hydrolysis  (see page 7 lines 1-8) which is being interpreted to be  a protein hydrolysis rate. Della et al disclose that the enzymes can be applied to soy protein isolates or milk or  any protein substrate (see paragraph 9-24). The method of protein hydrolysis of Della can be carried out until the desired degree of hydrolysis such as in the range 40%-70%, such as 45%-70%, 50%-70%, 55%-70%, 55%-70%, 60%-70% and 65%-70%. See page 9 lines 15-38.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used the method of Della et al of protein hydrolysis using a combination of endopeptidase and carboxypeptidase to hydrolyze the skim milk or soy protein isolate  or the combination thereof of Chung et al in order to obtain degree of hydrolysis (hydrolysis rate) of  40%-70%, such as 45%-70%, 50%-70%, 55%-70%, 55%-70%, 60%-70% and 65%-70%, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Della et al disclose that the combination of enzymes yields high degree of hydrolysis of protein substrate such as milk  or  soy isolate wherein the protein hydrolysates are useful as additive or ingredients in various food products and have reduced allergenicity.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung. US2015152378 June 4 2015 and Della et al. WO 2018/224035 12/13/2018 as applied to claims 1-3, 6-8 and 14-20, further in view of Weetall, Howard, US 3716456 February 1973.
The combination of Chung and Della does not disclose the protein hydrolysis rate is a percentage value obtained by dividing the difference between the optical density of the aqueous protein solution measured before treatment with the protease, and the optical density value of the aqueous protein solution, measured after treatment with the protease by the start point OD value.
Weetall et al disclose that percent hydrolysis may be determined by comparing the optical density of a solution before and after enzymatic hydrolysis. See  figure 2, figure 5  and column 14 lines 26-52. 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have calculated the protein hydrolysis rate by dividing the difference between the optical density of the aqueous protein solution measured before treatment with the protease, and the optical density value of the aqueous protein solution, measured after treatment with the protease by the start point OD value, thus resulting in the instant invention with a reasonable expectation of success.
The motivation to do so is because Weetall disclose that percent hydrolysis may be determined by comparing the optical density of a solution before and after enzymatic hydrolysis and to calculate the rate of hydrolysis  by subtracting the difference in the optical density before and enzymatic hydrolysis  and dividing by the starting optical density before hydrolysis to express the comparison as a percentage rate would have been prima facie obvious to the person of ordinary skill in the art as of the effective filing date.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung. US2015152378 June 4 2015 and Della et al. WO 2018/224035 12/13/2018 as applied to claims 1-3, 6-8 and 14-20, further in view of Davenport et al. Moj Food Process Technol. 2016l 2(2): 67-72  and Weetall, Howard, US 3716456 February 1973.
The combination of Chung and Della does not disclose the protein hydrolysis rate is a percentage value obtained by dividing the difference between the measured weight value of a precipitate, obtained by centrifuging the aqueous protein solution before treatment with the protease, and the measured weight value of a precipitate, obtained by centrifuging the aqueous protein solution after treatment with the protease, by the start point precipitate value.
Davenport disclose that hydrolysis indication can be measured by wet balance wherein after hydrolysis the wet pellet weight is determined after  centrifugation and the supernatant decanted and pellet weight determined by the difference. See page 68  column 2 under “preparation of fish protein hydrolysates” and “indicators of hydrolysis”.
Weetall et al disclose that percent hydrolysis may be determined by comparing the optical density of a solution before and after enzymatic hydrolysis. See  figure 2, figure 5  and column 14 lines 26-52. 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have obtained a percentage value obtained by dividing the difference between the measured weight value of a precipitate, obtained by centrifuging the aqueous protein solution before treatment with the protease, and the measured weight value of a precipitate, obtained by centrifuging the aqueous protein solution after treatment with the protease, by the start point precipitate value. 
The motivation to do so is that Davenport disclose that hydrolysis indication can be measured by wet balance wherein after hydrolysis the wet pellet weight is determined after  centrifugation and the supernatant decanted and pellet weight determined by the difference and calculating a hydrolysis rate by dividing the wet balance before and after protease treatment by the wet balance before protease treatment would have been prima facie obvious as Weetall disclose that hydrolysis rate can be calculated by obtaining a difference in the parameter that monitors hydrolysis of the protein substrate (i.e. OD) before and after  enzymatic hydrolysis and dividing by the starting parameter before hydrolysis to obtain  a percentage hydrolysis rate.


Claim 1-4, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US2015152378 June 4 2015 cited in IDS in view of  Shu et al. Biomolecules 2018, 8, 101, pages 1-8.
Claim 1: Chung disclose a method of producing lactic acid bacteria having a dual coating of protein and polysaccharide, the method comprising the steps of:
Treating an aqueous protein solution with a protease (proteolytic enzyme), thereby preparing an aqueous protein hydrolysate solution (see claim 1 and example 3 paragraph 44);
 Adding a sugar component and a nitrogen source component for lactic acid bacteria culture to the prepared aqueous protein hydrolysate solution, followed by sterilization, and then inoculating and culturing the lactic acid bacteria in the sterilized aqueous solution (see claim 1 and example 3 paragraph 44-46);
Recovering lactic acid bacterial cells from a fermented lactic acid bacteria culture obtained by culturing  (see claim 1 and example 3 paragraph 44-46);
Adding an aqueous cryoprotectant solution and an aqueous polysaccharide solution to the recovered lactic acid bacteria cells, followed by mixing and homogenization  (see claim 1 and example 3 paragraph 44-47); and 
Freeze-drying the homogenized aqueous lactic acid bacteria cell solution (see claim 1 and example 3 paragraph 44-48).
See  also example 1-example 3 (paragraphs 31-48).
Claim 2: Chung disclose that the protein in step (a) comprises either or both of skim milk and isolated soybean protein (see claim 1).
Claim 14: Chung disclose that the sugar component for lactic acid bacteria culture in step (b) is  glucose. See paragraph 21 and example 1- example 3 (paragraphs 31-48).
Claim 15: Chung disclose that the nitrogen source component for lactic acid bacteria culture in step b is yeast extract. See paragraph 21 and example 1- example 3 (paragraphs 31-48).
Claim 16: Chung disclose that the cryoprotectant in step (d) is a mixture of trehalose, maltodextrin and mannitol (see paragraph 34) or a mix of trehalose, mannitol, maltodextrin and skim milk powder (see paragraphs 41 and 47).
Claim 17: Chung disclose the polysaccharide is a mix of xanthan gum, cellulose and levan (see paragraph 34) or a mix of xanthan gum and cellulose (paragraph 41 and 48).
Claim 18: Chung disclose the polysaccharide is Lactobacillus sp (paragraph 31),  Streptococcus sp (paragraph 38) and Bifidobacterium sp (paragraph 44).
Claim 19: Chung disclose lactic acid bacteria having the dual coating of protein and polysaccharide produced by the method disclosed therein. See paragraph 3.
Claim 20: Chung disclose a food composition i.e. powder comprising said lactic acid bacteria having a dual coating of protein and polysaccharide coatings produced by the method disclosed wherein the powder comprises sugars and skim milk. See paragraph 5 to paragraph 10.
Chung et al does not disclose that the aqueous protein hydrolysate solution has a protein hydrolysis rate of 45% to 95% or that the hydrolysis rate of the skim milk powder is 75% to 92% (claim 4).
Shu et al disclose method of producing a protein hydrolysate from skim milk using various enzymes.  See section 2.2.  Shu et al disclose that enzymatic hydrolysis of the skim milk with alkaline protease resulted in the highest degree of hydrolysis  of 77%. See page 4 under section 3.1 and figure 1.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used the method of Shu et al of protein hydrolysis using a alkaline protease to hydrolyze the skim milk in order to obtain a high  degree of hydrolysis (hydrolysis rate) of  77%, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Shu et al disclose that the hydrolysis of skim milk produces a hydrolysate with a high degree of hydrolysis at 77%.

Claim 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US2015152378 June 4 2015 cited in IDS in view of  Melachouris et al. EP0087247-B1 May 1986.
Claim 1: Chung disclose a method of producing lactic acid bacteria having a dual coating of protein and polysaccharide, the method comprising the steps of:
Treating an aqueous protein solution with a protease (proteolytic enzyme), thereby preparing an aqueous protein hydrolysate solution (see claim 1 and example 3 paragraph 44);
 Adding a sugar component and a nitrogen source component for lactic acid bacteria culture to the prepared aqueous protein hydrolysate solution, followed by sterilization, and then inoculating and culturing the lactic acid bacteria in the sterilized aqueous solution (see claim 1 and example 3 paragraph 44-46);
Recovering lactic acid bacterial cells from a fermented lactic acid bacteria culture obtained by culturing  (see claim 1 and example 3 paragraph 44-46);
Adding an aqueous cryoprotectant solution and an aqueous polysaccharide solution to the recovered lactic acid bacteria cells, followed by mixing and homogenization  (see claim 1 and example 3 paragraph 44-47); and 
Freeze-drying the homogenized aqueous lactic acid bacteria cell solution (see claim 1 and example 3 paragraph 44-48).
See  also example 1-example 3 (paragraphs 31-48).
Claim 2: Chung disclose that the protein in step (a) comprises either or both of skim milk and isolated soybean protein (see claim 1).
Claim 14: Chung disclose that the sugar component for lactic acid bacteria culture in step (b) is  glucose. See paragraph 21 and example 1- example 3 (paragraphs 31-48).
Claim 15: Chung disclose that the nitrogen source component for lactic acid bacteria culture in step b is yeast extract. See paragraph 21 and example 1- example 3 (paragraphs 31-48).
Claim 16: Chung disclose that the cryoprotectant in step (d) is a mixture of trehalose, maltodextrin and mannitol (see paragraph 34) or a mix of trehalose, mannitol, maltodextrin and skim milk powder (see paragraphs 41 and 47).
Claim 17: Chung disclose the polysaccharide is a mix of xanthan gum, cellulose and levan (see paragraph 34) or a mix of xanthan gum and cellulose (paragraph 41 and 48).
Claim 18: Chung disclose the polysaccharide is Lactobacillus sp (paragraph 31),  Streptococcus sp (paragraph 38) and Bifidobacterium sp (paragraph 44).
Claim 19: Chung disclose lactic acid bacteria having the dual coating of protein and polysaccharide produced by the method disclosed therein. See paragraph 3.
Claim 20: Chung disclose a food composition i.e. powder comprising said lactic acid bacteria having a dual coating of protein and polysaccharide coatings produced by the method disclosed wherein the powder comprises sugars and skim milk. See paragraph 5 to paragraph 10.
Chung et al does not disclose that the aqueous protein hydrolysate solution has a protein hydrolysis rate of 45% to 95% or that the hydrolysis rate of the skim milk, soy isolate or combination thereof as set forth in claims 3-11.
Melachouris et al disclose processes for enzymatically hydrolyzing proteinaceous solutions, particularly to provide organoleptically desirable protein hydrolysate compositions which can be used for dietary purposes. See column 1 lines 1-8. Melachouris et al disclose that of the known available means to hydrolyze protein, enzymatic hydrolysis is preferred since it does not destroy essential amino acids to the extent that they are destroyed by acid or alkaline hydrolysis. Melachouris disclose that however, enzymatic hydrolysis rarely goes to completion and the products of the enzymatic hydrolysis cannot be predicted and frequently the hydrolyzed protein is unsuitable because it contains bitter-tasting peptides. See column 1 lines 19-31. Melachouris et al disclose that for patients with digestion problems at least 80% of the hydrolysate should be in the form of peptides of 500 molecular weight or less and 95% of the  hydrolysate should be in the form of 2000 molecular weight or less. See column 2 lines 4-9. Melachouris et al disclose process to successfully hydrolyze proteins from any source including milk or soy using whilst avoiding flavor problems due to extensive hydrolysis (see column 2 lines 10- 26). Melachouris et al disclose hydrolysis of soy protein isolate wherein the protein hydrolyses rate is 78%, 90% and 93% (22% by weight of the original soy isolate remain unhydrolyzed or incompletely hydrolyzed after 2 hours, after 4 hours only 10% and after 7 hours only 7%, respectively). See example 2 on page 5.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to hydrolyzed the aqueous protein solution (soy isolate, skim milk or combination thereof)  of  Chung et al with said protease to arrive at a protein hydrolysis rate of at least 80% or 95% or 78% or 90% or 83% as taught by Melachouris et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Melachouris et al disclose that for patients with digestion problems at least 80% of the hydrolysate should be in the form of peptides of 500 molecular weight or less and 95% of the  hydrolysate should be in the form of 2000 molecular weight or less and  Melachouris et al disclose a process to successfully hydrolyze proteins from any source including milk or soy using whilst avoiding flavor problems due to extensive hydrolysis and the method disclosed by Melachouris et al disclose hydrolysis rates such as 78%, 90% and 93% (22% by weight of the original soy isolate remain unhydrolyzed or incompletely hydrolyzed after 2 hours, after 4 hours only 10% and after 7 hours only 7%, respectively).



Status of the Claims
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645